Citation Nr: 0627501	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  99-09 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active service from July to December 1948.  
He died in September 1998.  The appellant is his surviving 
spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in February 1999 by the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

A hearing was held at the RO before the undersigned in 
February 2000.  Testimony presented at the travel board 
hearing was exclusively directed toward arguments that the 
veteran should have been in receipt of a total disability 
rating for VA compensation purposes for 10 or more years at 
the time of his death in September 1998.  In a remand issued 
in January 2001, the Board pointed out that the appellant had 
not presented any cogent claim of clear and unmistakable 
error in a rating decision issued prior to the veteran's 
death.  Accordingly, the Board remanded the case to provide 
the appellant and her representative with notice of the type 
of evidence and argument necessary to prevail on her appeal.

The case was returned to the Board in June 2002 but then was 
subject to a stay of claims under 38 U.S.C.A. § 1318 which 
was later lifted as to claims like the one made by the 
appellant.  This appeal is ready for the Board's appellate 
review.

FINDINGS OF FACT

1. The veteran did not have a service-connected disability or 
disabilities rated at 100 percent for 10 years prior to his 
death, nor was he entitled to a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities for 10 years prior to his death.

2.  The appellant has not raised a claim that any rating 
decision promulgated during the veteran's lifetime involved 
clear and unmistakable error.


CONCLUSION OF LAW

The criteria for dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 are not met.  38 
U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326, VA has duties to notify and to assist 
claimants.  However, because the record in this case shows 
that undisputed facts render the appellant ineligible for the 
benefit of dependency and indemnity compensation under the 
provisions of 38 U.S.C.A. § 1318, the Board finds that the 
VCAA does not apply to this appeal.  See 38 C.F.R. § 3.105(d) 
(2004); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); Mason v. Principi, 16 
Vet. App. 129 (2002); VAOPGCPREC 5-2004.

Under 38 U.S.C.A. § 1318 (West 2002), VA death benefits may 
be paid to a deceased veteran's surviving spouse in the same 
manner as if the veteran's death were service-connected, even 
though the veteran died of non-service-connected causes, if 
the veteran's death was not the result of his own willful 
misconduct and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability which was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death.  The total rating may be either 
schedular or based upon unemployability under the provisions 
of 38 U.S.C.A. § 1318.

At the time of the veteran's death, he was service-connected 
for the following disabilities: generalized anxiety disorder, 
evaluated as 50 percent disabling; vertigo and tinnitus in 
the left ear due to inner ear disease, evaluated as 30 
percent disabling; mixed migraine and tension headaches, 
evaluated as 30 percent disabling; chronic otitis media of 
the left ear, evaluated as 10 percent disabling; and hearing 
loss in the left ear, evaluated as 10 percent disabling.  His 
combined schedular disability evaluation for compensation was 
80 percent.  He was in receipt of a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities from November 13, 1991, which 
was six years and ten months prior to his death in September 
1998.

While the appellant has contended that the veteran should 
have been rated totally disabled for 10 years prior to his 
death, the United States Court of Appeals for the Federal 
Circuit (the Federal Circuit) in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003), affirmed VA's adoption of the 
provisions contained in 38 C.F.R. § 3.22 (2005) which 
preclude any "hypothetical look back," and so preclude a 
grant of the appeal under the theory of the case advanced by 
the appellant. 

The provisions of 38 C.F.R. § 3.22 do not preclude an 
appellant from arguing that prior rating decisions were 
clearly and unmistakably erroneous (CUE), and in this case 
the Board's January 2001 remand provided for notice to the 
appellant that she might assert, if she so desired, a claim 
that a rating decision prior to the veteran's death involved 
CUE.  The Board pointed out that the claimant must provide at 
least the following:  The date or approximate date of the 
decision sought to be attached collaterally, or otherwise 
provide sufficient detail so as to identify clearly the 
subject prior decision, and must indicate how, based on the 
evidence of record and the law at the time of the decision 
being attacked, the veteran would have been entitled to have 
prevailed so as to have been receiving a total disability 
rating for 10 years immediately preceding his death.

A letter sent to the appellant at her address of record in 
July 2001 notified her that might allege CUE in prior VA 
rating decisions issued before the veteran's death.  VA has 
received no communication from the appellant or from her 
authorized representative asserting that a rating decision 
prior to the veteran's death involved CUE.  Thus, no CUE 
claim has been presented in this case. 

Therefore, given the fact that the veteran was not rated 100 
percent disabled due to service-connected disorders for 10 
years prior to his death and the fact that a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities was not in effect for 10 years 
prior to his death, entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1318 must 
be denied as a matter of law.


ORDER

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 is denied.  


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


